 Case 1:20-cv-05515-NLH-JS Document 2 Filed 05/05/20 Page 1 of 2 PageID: 11



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   JOHN HAYNES and                        1:20-cv-5515 (NLH) (JS)
   ANDREW MONTGOMERY,
                                          MEMORANDUM OPINION & ORDER
                  Plaintiffs,

         v.

   LOVETT, et al.,

                  Defendants.


APPEARANCES:

John Haynes
71371-050
Ray Brook
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 300
Ray Brook, NY 12977

Andrew Montgomery
32735-018
Ray Brook
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 300
Ray Brook, NY 12977

     Plaintiff pro se


HILLMAN, District Judge

     WHEREAS, Plaintiffs John Haynes and Andrew Montgomery filed

a civil rights complaint pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) on May

4, 2020, see ECF No. 1; and
 Case 1:20-cv-05515-NLH-JS Document 2 Filed 05/05/20 Page 2 of 2 PageID: 12



     WHEREAS, Plaintiffs are federal prisoners confined in FCI

Ray Brook, located in the Northern District of New York; and

     WHEREAS, Plaintiffs allege they were exposed to covid-19

due to the inaction of the Warden of FCI Ray Brook and were

denied release under the CARES Act; and

     WHEREAS, there are no allegations in the complaint

occurring within the District of New Jersey; and

     WHEREAS, as all the events occurred within the Northern

District of New York, the Court concludes the interests of

justice would be better served by transferring this action to

the Northern District of New York for resolution.          See 28 U.S.C.

§ 1404(a) (“For the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil

action to any other district or division where it might have

been brought . . . .”);

     THEREFORE, IT IS on this       5th      day of May, 2020

     ORDERED that the Clerk shall transfer this matter to the

United States District Court for the Northern District of New

York, 28 U.S.C. § 1404(a); and it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiffs by regular mail and close this matter.


                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.



                                     2
